Citation Nr: 1316470	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  06-05 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to June 1969.  He was stationed in Europe from February 1968 through October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in July 2008 and a transcript thereof is on file.  At the Travel Board hearing the Veteran requested withdrawal of the issue of service connection for Type II diabetes mellitus, and associated diabetic retinopathy, peripheral neuropathy of the lower extremities, peripheral vascular disease, and erectile dysfunction, claimed as secondary to diabetes.  

A December 2008 Board decision dismissed the appeal as to those issues.  The claim for service connection for an acquired psychiatric disorder, to include PTSD, was remanded for further development.  


FINDINGS OF FACT

The Veteran does not have PTSD or any acquired psychiatric disorder which is related to military stressor, to include any putative inservice stressor, and there is no corroborating evidence of any stressor.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA a obligation to notify claimants what information or evidence is needed for claim substantiation prior to an initial unfavorable decision but, if not, any such error may be cured by providing notice followed by readjudication Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  In service connection claims, the VCAA imposes a duty to inform a claimant of all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Also, the VCAA imposes a duty to assist claimants by making reasonable efforts to get needed evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The RO provided the Veteran with notice of the elements required for service connection and of the respective evidence gathering duties by letter in November 2003, prior to the initial September 2004 adjudication of the claim.  It also provided notice of how disability ratings and effective dates are assigned.  Dingess, Id.  

Here, the required VCAA Dingess notice was not provided prior to the initial adjudication of the claim but it was provide by letter in January 2009 which was prior to readjudication of the claim in the Supplemental Statement of the Case in September 2012.  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed.Cir. 2007) (an SSOC is a readjudication).  

Accordingly, the Board finds that VA satisfied its duties to notify the Veteran in this case. 

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation.  The Veteran's service treatment records (STRs) and service personnel records have been obtained.  Also, his VA treatment records and private treatment records have been obtained, as have records from the Social Security Administration (SSA).  

The Veteran also testified in support of his claim at a July 2008 Travel Board hearing before the undersigned VLJ.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer/Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, questioning at the hearing focused on the elements for claim substantiation.  The representative and the VLJ specifically elicited testimony from the Veteran as to the relevant clinical history and needed elements for service connection.  

While the VLJ did not specifically suggest the submission of any evidence that may have been overlooked, the case was remanded for additional evidence in December 2008 and again in February 2011.  Moreover, neither the Veteran nor representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Thus, the Board finds that, consistent with Bryant, Id., the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 

An RO memorandum in May 2010 made a formal finding regarding the lack of information required to verify stressors in connection to the claim for PTSD.  It was reported that researchers had looked for information about the friend using the name PFC N.T.  In 2011 the Board again remanded the case for additional efforts to be made as to stressor corroboration.  Those additional efforts have been made and another formal finding was made by the Appeals Management Center (AMC) in July 2012 and the exhaustive efforts in that regard were set forth in the memorandum, which concluded that all efforts had been exhausted and further attempts to corroborate the death of the Veteran's friend would be futile.  

The Veteran has contended that his inservice stressors consisted of witnessing the death of a dear friend whom he identified variously as N.T. or T.N.  The reasons for the Veteran's inconsistencies in naming the friend who was killed during active service while both men were assigned to the same inservice unit are not clear from a review of the record.  In sum, the RO has contacted multiple Federal records repositories, to include the National Personnel Records Center in St. Louis, Missouri (NPRC), VA's Records Management Center, the Joint Services Records Research Center (JSRRC), and the U.S. Army Personnel Command and has been unable to corroborate this alleged in-service stressor.  The RO also has unsuccessfully attempted to corroborate this alleged inservice stressor using several variations of the name of the friend provided by the Veteran.

In addition to obtaining private clinical records and VA clinical records, the Veteran has been afforded VA psychiatric examinations in this case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

Moreover, in December 2012 the case was referred for a VA expert opinion, as to certain questions that were posed.  In response, a February 2013 report from a VA expert, a psychiatrist, was obtained.  A copy thereof was forwarded to the Veteran and his representative in March 2013 and they were given an opportunity to respond.  The service representative then filed an Informal Hearing Presentation later in March 2013 but the reported that he had no further information or evidence to submit.  

And all this was in substantial compliance with the Board remands.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998).  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background

The Veteran's STRs are negative for psychiatric disability.  His available service personnel records do not indicate that his inservice performance declined at any time during his active service, including as a result of an alleged inservice personal assault.  

The Veteran was hospitalized for 1 day in February 2003 for complaints of uncontrolled diabetes mellitus at which time he reported having stress because of personal life stressors.  The admitting and final diagnoses included anxiety.  The Veteran was advised to obtain a psychiatric consult.  Private outpatient treatment records dated later in 2003 document continuing complaints of and treatment for depression.

VA outpatient treatment (VAOPT) records in November 2003 show that the Veteran complained of insomnia and was very discouraged that he could not find a job.  
He was dysphoric and anhedonic but not clinically depressed.  He had no manic or psychotic symptoms.  He had no suicidal thoughts.  Mental status examination he had mild psychomotor retardation and a depressed mood but had no formal thought disorder, no suicidal or homicidal ideation or plans, no hallucinations, and no cognitive deficits.  The Axis I diagnoses were a single episode of mild to moderate major depression and rule-out depression due to medical illness.

The Veteran was hospitalized for 23-hour observation at a private facility in March 2004 for, in part, for uncontrolled diabetes mellitus.  The discharge diagnoses included depression. 

On VA psychiatric examination in September 2004, the Veteran's complaints included a depressed mood, sleep difficulty, nightmares, decreased work efficiency since an inservice sexual assault, irritability and impatience, episodic crying spells, and social isolation.  He reported that he had lost interest in nearly all life activities.  The VA examiner reviewed the Veteran's claims file, including the STRs and post-service VA and private treatment records.  The Veteran had been married twice and was divorced from his first wife.  After a mental status examination the examiner stated that the Veteran at times, appeared tentative - almost fragile.  He was clearly not thought disordered and did not have auditory or visual hallucinations.  The Veteran also often appeared to be struggling against tearfulness.  He denied any suicidal or homicidal intent but admitted having frequent thoughts of death.  He woke up at least 3 times a night and had nightmares (of the rape) up to four nights a week.  The VA examiner stated that a PTSD diagnosis was not warranted on the basis of failure to fully meet persistent avoidance/numbing and increased arousal criteria.  Furthermore, the report of traumatic experience was not corroborated by any data source outside of the Veteran's self-report.  The Axis I diagnosis was a single episode of moderate major depression.

The Veteran was hospitalized for 3 days at a private facility in March 2005 for complaints of feeling depressed.  After calling 911, he was found to be confused and acting strangely.  He reported struggling with his new wife of one year.  The private clinician noted that the Veteran had questionable psychotic symptoms, which may have been more related to confusion and misperception associated with his blood sugar instability.  He was not overtly psychotic or a suicide risk.  The Axis I diagnoses included recurrent major depression versus depression secondary to a general medical conditions, i.e., diabetes mellitus and hypothyroidism.  

Subsequently, private outpatient treatment records reflect continued treatment for depression. 

A December 2008 VAOPT record shows that the Veteran stated that he had not had happy childhood and his past generally had been painful.  He reported that he experienced a high level of stress during service when he was in Germany at the time Russia invaded Czechoslovakia.  He also identified his primary stressful event while he was in the military as being the death of his 'best friend.'  He reported that he had seen this friend get run over by a truck.  He reported having nightmares and recollections of this event at least twice a week.  He also felt guilty about not having a good relationship with his sons.  He reported having been sexually assaulted during active service.  He related that sometimes saw the image of his father, most recently in the last month.  He denied any symptoms of mania.  Although he had 2 sons from his first marriage, he did not have a good relationship with them.  Mental status examination he had no hallucinations.  The Axis I diagnoses were recurrent moderate major depression and a history of adult sexual abuse.  

On VA examination in June 2010, the Veteran's complaints included depression and anxiety.  The VA examiner reviewed the Veteran's claims file, including his STRS and postservice VA and private treatment records.  The Veteran reported that while growing up he had had a poor relationship growing up with his parents who were distant, and with a sister, and 2 brothers who were critical.  He identified his inservice stressors as witnessing the death of another soldier in a motor vehicle accident.  He also alleged that he was raped and sodomized by another soldier.  He had been married 3 times, was separated from his third wife, and had a poor relationship with his ex-wives and his two children.  

Mental status examination of the Veteran in June 2010 he stated that during service three soldiers had come into his room and overturned his bed, and that one soldier tried to sexually assault him.  That soldier had put his penis into the Veteran's "butt."  The Veteran stated that he had reported the incident but that there was no investigation or charges.  He also stated that his inservice stressors included witnessing the death of "PFC Truman" who was a close friend and had been killed in the motor pool when a self-propelled Howitzer backed up over him.  

The VA examiner also noted that the Veteran described chronic depression that appeared to pre-date his military enlistment.  However, the Veteran attributed his depression, anxiety, and insomnia to the stress exposure during service.  The VA examiner also noted that the Veteran "exaggerated his trauma exposure."  The examiner concluded that, although the Veteran's reported inservice stressors met the DSM-IV stressor criteria, the claims file did not contain evidence to support the stressor[s].  So, the examiner concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  It was further concluded that the Veteran's reported inservice stressor of witnessing the death of "PFC Truman" was not corroborated by a review of the evidence in the claims file.  The examiner opined that "there is NO evidence of behavioral changes during [the Veteran's] service which make it at least as likely as not that the claimed sexual assault took place."  The rationale for this opinion was that the STRs did "not indicate a behavioral problem" and the Veteran also reported at his separation physical examination that he was in excellent health.  The Axis I diagnosis was dysthymic disorder.  

On VA examination in August 2012, the Veteran's complaints included nightmares, depression, and short term memory problems.  The VA examiner reviewed the Veteran's claims file, including his STRS and postservice VA and private treatment records.  The Veteran reported having a good relationship with his siblings.  He had been married twice and had 2 sons from his first marriage.  His oldest son was 30 years old but did not care about the Veteran.  He kept in touch with his other son and had a good relationship with his ex-wife.  The Veteran identified an inservice stressor as an incident where 3 drunk soldiers overturned his bed and tried to have sex with him, although "he managed to get away and prevent any sexual assault/rape."  He also identified another inservice stressor as a friend's death from being run over in the motor pool by a self-propelled Howitzer.  He denied any current manic or psychotic symptoms.  The VA examiner concluded that the Veteran did not meet the full DSM-IV criteria for a diagnosis of PTSD because the reported inservice stressors did not meet the full DSM-IV stressor criteria.  The VA examiner opined that the Veteran's depressive disorder was less likely than not related to his experiences during service, including the death of his close friend.  His stressful childhood, family stress including divorce from his first wife, and his multiple medical problems had at least as likely as not contributed to his depression.  The diagnosis was depressive disorder, not otherwise specified (NOS).  

In December 2012 the case was forwarded to a VA expert for an opinion.  The expert was requested to identify any acquired psychiatric disability, to include PTSD and depression, currently experienced by the Veteran.  

Also, the expert was requested to opine whether it is at least as likely as not that PTSD, if it was diagnosed, was related to active service or any incident of service and to identify the inservice stressor(s) which supported the diagnosis of PTSD.  For purposes of the opinion, the expert was requested to presume that the Veteran's reported inservice stressor of witnessing the death of a friend during active service was not credible for VA purposes.

Moreover, the expert was requested to opine whether it is at least as likely as not that an acquired psychiatric disability other than PTSD, to include depression, if diagnosed, was related to active service or any incident of service and to distinguish between psychiatric symptomatology attributable to any PTSD, if diagnosed, and any other acquired psychiatric disability, if diagnosed.

Additionally, if an acquired psychiatric disability other than PTSD, to include depression, was diagnosed, the expert was to opine whether there is clear and unmistakable evidence that this disability existed prior to the Veteran's entry on to active service in July 1966 and, if so, whether it was aggravated (or permanently worsened) by such service.

Moreover, the expert was requested, to the extent possible, to explain why there is a discrepancy between the VA examiner's finding in June 2010 that the Veteran's reported in-service stressors met the DSM-IV stressor criteria and the VA examiner's finding in August 2012 that the Veteran's reported inservice stressors did not meet the DSM-IV stressor criteria.  

In February 2013 a VA expert replied to the requests.  As to the first question, it was clear from the record that the Veteran had been coping with chronic major depressive disorder and dysthymia but not PTSD.  His initial psychiatric interview in July 2003 yielded a diagnosis of depression.  He was stressed due to an inability to find employment and his unemployment insurance was running out.  He felt increasingly depressed and also felt that "life stressors" were getting to him.  As to this, his diabetes continued to be poorly controlled and hypothyroidism was also a concern.  He was diagnosed with major depression, single episode but depression due to medical illness was to be ruled out.  Also diagnosed were obsessive, compulsive and narcissistic traits.  When evaluated in December 2003 by State Disability Determination Services the diagnosis was major depressive episode, single episode; but there was no mention of PTSD concerns made during this evaluation.  

Thereafter, the Veteran continued to deal with symptoms of depressed mood, anhedonia, hopelessness, helplessness, insomnia, low energy, concentration concerns, social isolation but without frank suicidal ideations.  These symptoms led to his first and only psychiatric hospitalization in March 2005.  After medications were adjusted, including Synthroid, he was referred to a partial hospitalization program with a diagnosis of major depression, "recurrent vs depression secondary to general medical condition (diabetes and hypothyroidism)."  At that time his mild cognitive impairment was related to his hypothyroidism.  

Subsequently, the Veteran continued to be treated by a private psychiatrist for symptoms of depression, anhedonia, and insomnia largely related to poor health, marital concerns, and other life stressors.  He reconnected with VA psychiatry in December 2008 after he had stopped seeing his private psychiatrist.  The diagnosis remained major depressive disorder, recurrent; history of adult sexual trauma, and cluster C traits on Axis II.  As to PTSD, he was first evaluated in August 2003 following a positive MST (military sexual trauma) screen.  He reported that he was picked on quite a bit during service and reported inappropriate touching during basic training.  Also, "as a joke" some fellow soldiers overturned his bed while he was in it.  He noted that his military time was unpleasant.  It was not documented that the Veteran mentioned to the MST coordinator during this initial visit or in subsequent visits, the anal penetration during the incident of his bed being overturned, which he only reported in the future.  The Veteran further noted the loss of his close friend who was killed in a vehicle accident which he "did not witness."  He was diagnosed with adult sexual abuse but not PTSD.  This diagnosis remained unchanged while he was followed by a MST coordinator from 2003 through 2004 for therapy services.  

The expert further noted that in October 2003 the Veteran submitted a document for consideration as to his "sexual trauma" in which he reported that two soldiers had overturned his bed, jumped on him and tried to have sex with him.  He had experienced bad dreams of this.  Subsequently, in December 2003, as to his being assaulted, he reported that one of the soldiers actually had had sex with the Veteran.  

In the Veteran's initial September 2004 PTSD evaluation he reported that there had been anal penetration "by force" in the summer of 1968 and that he reported it to the CQ the next day but it went unreported.  He had then begun to have depressed mood, sleep difficulty, nightmares, and decreased work efficiency but had not sought counseling until after his was married (in 1973) with a church minister and had only sought outpatient treatment in the late 1990s for depression.  However, it was noted that in his travel Board testimony he reported that he was first on anti-depressants after his father's death in 1998.  The 2004 PTSD evaluation yielded a diagnosis of major depression, single episode but he was not diagnosed with PTSD because of not fully meeting persistent avoidance/numbing and increased arousal criteria.  Also, the traumatic experience was not corroborated by any data sources outside of the Veteran's own self-reporting.  

The Veteran attached to a September 2005 letter records from his private psychiatrist noting a diagnosis of major depressive disorder, recurrent.  The Veteran stated he had PTSD due to the death of his best friend in a motor pool accident in Germany.  The Veteran was seen from February to May 2007 through the Professional Counseling Center for diagnosed major depressive disorder (MDD).  While he had many upsetting things in his life, no mention was made in any of these records of his alleged sexual assault or the loss of a close friend during service.  

In his testimony at the travel Board hearing the Veteran confirmed that he had not witnessed the death of his friend during service but stated that he had not been too far away at that time.  He later saw someone being put in an ambulance but did not know it was his friend until later that day.  He admitted that he had never spoken to any medical personnel about how upset he had been over this loss, although he had spoken to his commanding officer and a Chaplain.  As to the sexual assault, which he believed happened in September 1968, he testified that one of the two soldiers had tried to have sex with the Veteran.  However, the expert also noted that the Veteran had previously reported that it happened in June 1968 and in the spring of 1968.  

During a 2010 VA examination the Veteran reported that it was "three" soldiers that had overturned his bed and one of them had caused penile penetration of the Veteran's anus.  He reported having witnessed the death of his friend, but reversed the first and last names of that friend.  After some testing, it was reported that he exaggerated his trauma exposure and was not able to corroborate his answers.  While the stressors met the DSM-IV stressor criteria, there was no evidence in the claim files to support the stressors to include "no evidence of behavioral changes during service."  The diagnosis was a dysthymic disorder.  

The expert observed that in the Veteran's final VA examination in August 2012 he again reported that it was three (not two) soldiers that overturned his bed and tried to have sex with him but that he had managed to get away and prevent any sexual assault or rape from actually occurring.  He described the experience as very traumatic.  For the sake of that evaluation, his stressor was listed only as the loss of his friend, whose death he had not witnessed.  He was not diagnosed with PTSD because he met only 1 of 3 avoidance criteria (Criterion C) and only 1 of 2 arousal criteria (Criterion D).  His diagnosis was a depressive disorder, NOS.  

The expert stated that it was concerning that the Veteran's report of, or lack of, both noted traumas changed significantly over time and place, i.e., when related either at a VA or a private facility.  The record could not demonstrate the accident involving the Veteran's friend, although it was noted that it was possible the records might have been destroyed.  Also, the Veteran had no corroboration of the sexual assault which was ultimately reported as an attempted sexual assault (rather than a completed assault).  It was clear that the Veteran did not meet the full criteria for PTSD, and even the stressors appeared to be suspect due to inconsistent reporting.  

As to the second question posed to the expert, the Veteran was not diagnosed with PTSD and, so, it was not applicable.  

As to question three, it was "NOT" as likely as not that the Veteran's MDD and dysthymia were related to service or any incident thereof.  The rationale was that he had not sought professional help during service and, by his own report, had not received a diagnosis of depression until 1999.  He had reported that the diagnosis of depression was made after his father's death, loss of his job of 28 years, and his first wife having left him.  Each of these three stressors was significant individually, and in totality could explain the origination of his diagnosis.  Further, he reported some significant childhood concerns as to his mother's criticalness and his not being allowed to express negative feelings.  Finally, the record clearly documented the Veteran's medical concerns, especially his uncontrolled diabetes with complications of retinopathy, neuropathy, and ulcers which caused him significant distress and regularly contributed to his depression.  

As to the fourth question, based on the available records, it was "NOT" clear that the Veteran's MDD and dysthymia pre-existed his service.  The Veteran was not diagnosed until 30 years after his military service.  

As to the fifth question, the discrepancy could be explained by the Veteran's change in the reporting of his sexual trauma, as noted above, in response to the first question.  In August 2012, the sexual trauma was not listed as a potential stressor, but the loss of his friend was again reported to meet DSM-IV stressor criteria, as was noted in June 2010.  

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain conditions, such as psychosis, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).  

A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology. 

To establish continuity of symptomatology requires a show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

PTSD

Service connection for PTSD requires (i) medical evidence establishing a diagnosis of the condition, (ii) credible supporting evidence that the claimed in-service stressor occurred, and (iii) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, is required.  See 38 C.F.R. § 3.304(f). 

If the VA determines that the Veteran did not engage in combat with the enemy, as provided under 38 U.S.C.A. § 1154(b), or that the veteran engaged in combat with the enemy, but the alleged stressor is not combat-related, the veteran's lay testimony, by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 142 (1993).  

In Patton v. West, 12 Vet. App. 272 (1999), the United States Court of Appeals for Veterans Claims (Court) held that special consideration must be given to claims for PTSD based on personal  assault.  In particular, the Court held that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault, are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  

For claims involving service connection for PTSD due to personal assault, VA regulations provide, in pertinent part, as follows: 

If a [PTSD] claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.   Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a [PTSD] claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  

38 C.F.R. § 3.304(f)(5). 

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson, 581 F.3d at 1316 (Fed.Cir. 2009).  On the other hand, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

Initially, the record suggests that the Veteran may have had some stress and depression during his childhood.  To the extent that the Veteran may have a personality disorder, it is not a disability recognizable by VA for compensation purposes.  However, there is no evidence of an acquired psychiatric disorder prior to his entrance into active service.  Moreover, a Veteran is presumed to be in sound condition upon examination for entrance into active service except for disability found upon such examination.  This presumption of soundness can only be overcome if there is (1) clear and unmistakable evidence that the claimed disability pre-existed military service; and, (2) there is clear and unmistakable evidence that it was not aggravated during that period of active service.  The burden then falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that an injury or disease manifested in service was both preexisting and not aggravated by service.  See 38 U.S.C. § 1111; Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  This statutory provision is referred to as the "presumption of soundness," the rebuttal of which requires proof both as to pre-existence (the pre-existence prong) and lack of aggravation (the aggravation prong).  

As to whether the postservice evidence of having, at times, stress during his childhood rebuts the presumption of soundness when it is considered together with the evidence as a whole.  The Board concludes that it does not.  This is because the standard for rebutting the presumption of soundness requires clear and unmistakable evidence of the pre-existence of the claimed disability.  Thus, the record as a whole does not clearly and unmistakably establish that the Veteran had any psychiatric disability prior to his entrance into active service.  

This matter having been resolved, there remains the question of whether the Veteran now has an acquired psychiatric disability, including any possible PTSD, which was incurred during active service, or a psychosis which manifested within one year of his June 1969 discharge from that period of active service.  

The Board must address the Veteran's lay testimony that the psychiatric symptoms he now has are the same as the symptoms during his active service, following the death of a friend and a physical, or possibly sexual assault during service, and which he testified he had continuously had since service.  

Here, however, the contemporaneous clinical evidence on file tends to rebut, rather than buttress, the clinical history which the Veteran has only in recent years begun to relate.  When first seen for psychiatric symptoms, many years after discharge from his active military service, the Veteran related having a number of postservice stressful events.  These were enumerated by the recent VA expert and include the development of physical disabilities, i.e., hypothyroidism and diabetes, the death of his father, marital problems, and the loss of a job which he had had for more than two decades.  

The Board finds the opinion of the VA expert to be particularly persuasive.  That expert reviewed the claim files, which contains voluminous evidence, in detail.  An extensive history of the Veteran's clinical picture was related and compared the results, as requested of past VA examinations.  Thus, the Board finds that opinion to be particularly probative.  That expert found it particularly telling that the Veteran had repeatedly reversed the first and last name of the individual that he at times described as his best friend.  Moreover, the expert noted that the Veteran conceded, at least at times within the record on appeal and even recently, that he had not actually witnessed the death of his friend.  

Similarly, as to the physical or sexual assault during service, the Veteran has never suggested that there was any written documentation of any such event, even though he has at times related having reported the event to a commander or chaplain, or both.  The recent VA expert noted the contradictions in the history related by the Veteran concerning this event.  That is, at times the Veteran has reported that there were two soldiers that assaulted him and at other times has reported that there were three.  At times he has reported only that he was physically assaulted, i.e., being tossed out of his bed, but at other times has reported that there was a sexual assault, and even recently that he managed to fight off his attackers and avoid being sexually assaulted.  Also, the timing of the assault has been variously reported, i.e., in the spring, in the summer, and in the fall of 1968.  

The discrepancies in the Veteran's account of what occurred in service show he is an unreliable historian and diminish the value of his recollections.  Accordingly, the Board concludes that his statements are not credible and finds that there is no corroboration of either of the claimed inservice stressors, i.e., the death of a friend and the assault (physical or sexual, or both). 

The Board concurs with the recent VA expert, that all of this reduces any probative value of the Veteran's statements and testimony that expert reviewed.  Taken together with the recent VA expert's conclusion that there was no change in the Veteran's behavior during service, the Board concludes that there is no corroboration of either of the putative inservice stressors which could be a predicate for PTSD.  Rather, as the expert indicated, the onset of the Veteran's psychiatric disability began at a time many years after his military service and was a result of the onset of multiple physical disabilities, economic set back (job loss), and emotional factors (the death of his father).  Further, the Veteran did not meet the criteria for a diagnosis of PTSD.  Indeed, the expert addressed the question of why there appeared to be a discrepancy between the June 2010 and August 2010 examiners conclusions as to whether the Veteran's putative stressors met the DSM-IV criteria.  Accordingly, the first requirement of service connection, here, a diagnosis of PTSD, has not been established.  

The complexity of diagnosing the nature and etiology of any psychiatric disability which the Veteran now has is shown by a comparison of the two VA psychiatric examinations.  So complex is this case that an expert opinion had to be obtained.  

Therefore, as diagnosing a psychiatric disorder is complex in nature, the Board finds that the Veteran is not competent to diagnose such disease or render an opinion, even one which favors his own self-interest, as to the etiology of any current psychiatric disability.  See Woehlaert, supra.  

In sum, the Board concludes that there is no corroboration of the two putative inservice stressors related by the Veteran, that he does not have PTSD and that his current psychiatric disability had its onset many years after and is shown to be unrelated to his military service.  This being the case, the claims must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


